Detailed Action
The present application, filed on 07/05/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 07/05/2021. 
Claims 1-10 are pending and have been considered below.

Priority
The application claims benefit to foreign application KR 10-2020-0090180, filed on 07/21/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “suspension ring”, “suspension spring”, “bore”, “strut bearing unit”, and “rod” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: “extends a free 25end of the axial portion” should read, “extends from a free 25end of the axial portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vibration damping seat". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the radial direction". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer surface". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the suspension spring". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bore". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 (and 8) recites the limitation "the axial portion of the main body". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the free end". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the radial direction". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the side". There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the dust cover". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulle (US 2008/0031562).
Regarding claim 1, Poulle discloses {Figures 1-3} suspension thrust bearing device {1} comprising: a lower support cap {16}, an upper bearing cap {15} and at least one bearing {17} arranged between the caps [0050], the lower support cap {16} having a rigid main body {22, 30} in contact with the bearing {17}, and a flexible vibration damping seat {25} delimiting a bearing surface {25c [0067]} for the upper end of a suspension spring {3}, wherein the vibration damping seat {25} of the lower support cap {16} is secured to the main body {22, 30} and provided with at least one retaining hook {27} extending at least in the radial direction and axially offset with respect to the bearing surface {25c} on the side opposite to the bearing {17}.  
Regarding claim 2, Poulle discloses {Figures 1-3} the main body {22, 30} of the lower support cap {16} is made of rigid plastic material {such as polyamide PA 6.6 [0051, 0059]} and the vibration damping seat {25} is made of flexible material {“flexible… rubber” [0065]}.  
Regarding claim 3, Poulle discloses {Figures 1-3} the vibration damping seat {25} of the lower support cap {16} is provided with a radial portion {25c} coming into contact against the main body {22, 30} and delimiting the bearing surface {25c [0067]}, and with an axial portion {25a} coming into contact against the main body {22, 30} and provided with the retaining hook {27}.  
Regarding claim 4, Poulle discloses {Figures 1-3} the axial portion {25a} of the vibration damping seat {25} of the lower support cap {16} radially covers at least partly an axial skirt {22c, 30a} of the main body {22, 30}.  
Regarding claim 5, Poulle discloses {Figures 1-3} the retaining hook {27} of the vibration damping seat {25} of the lower support cap {16} extends from a free 25end of the axial portion {25a}.  
Regarding claim 7, Poulle discloses {Figures 1-3} the retaining hook {27} 5of the vibration damping seat {25} of the lower support cap {16} projects inwards with regard to the bore {22e, 22f [0060]} of the axial skirt {22c, 30a} of the main body {22, 30} of the lower support cap {16}.  
Regarding claim 8, Poulle discloses {Figures 1-3} the retaining hook {27} of the vibration damping seat {25} of the lower support cap {16} comprises a 10radial heel {27} recovering the free end of the axial skirt {22c, 30a} of the main body {22, 30} of the lower support cap {16}.  
Regarding claim 9, Poulle discloses {Figures 1-3} the vibration damping seat {25} of the lower support cap {16} is overmoulded [0088] onto the main body {22, 30}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poulle in view of Corbett (KR 2018/0008927).
Regarding claim 6, Poulle discloses all the aspects of claim 3. However, Poulle does not explicitly disclose the retaining hook of the vibration damping seat of the lower support cap extends radially14 outwards from the axial portion, the retaining hook being flush or radially offset inwards with respect to the outer surface of a centering part of the axial portion for the centering of the suspension spring.
Corbett teaches {Figures 1-4} the retaining hook {40} of the vibration damping seat {36, 38} of the lower support cap {32} extends radially14 outwards from the axial portion {38}, the retaining hook {40} being flush or radially offset inwards {Figures 1-4} with respect to the outer surface {38a} of a centering part {38a} of the axial portion {38} for the centering of the suspension spring {12 [0029]}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the retaining hook of the vibration damping seat, as disclosed by Poulle, to include a radially outward hook offset radially inwards with respect to the outer surface of a centering part of the axial portion in order to allow “the spring to be centered” [0029], as well as to “receive a protective bellows” [0028].
Regarding claim 10, Poulle discloses {Figures 1-3} a strut bearing unit [0005] comprising: a rod {“rod” [0005]}, a suspension spring {3} mounted around the rod {“suspension spring is arranged around a damper piston rod” [0005]}, a suspension thrust bearing device {1} providing a lower support cap {16}, an upper bearing cap {15} and at least one bearing {17} arranged between 20the caps, the lower support cap {16} having a rigid main body {22, 30} in contact with the bearing {17}, and a flexible vibration damping seat {25} delimiting a bearing surface {25c [0067]} for the upper end of a suspension ring { 3}, wherein the vibration damping seat {25} of the lower support cap {16} is secured to the main body {22, 30} and provided with at least one retaining hook {27} extending at least 25in the radial direction and axially offset with respect to the bearing surface {25c} on the side opposite to the bearing {17}.
However, Poulle does not explicitly disclose a dust boot mounted around the rod, the dust cover being axially secured to the suspension thrust bearing device by cooperation with the retaining hook of the vibration damping seat of the lower support cap.
Corbett teaches {Figures 1-4} a dust boot {“protective bellows (not shown)” [0028]} mounted around the rod {14}, the dust cover being axially secured to the suspension thrust bearing device {10} by cooperation with the retaining hook {40} of the lower support cap {32 (36, 38) [0028]}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the retaining hook of the vibration damping seat, as disclosed by Poulle, to include a radially outward retaining hook in order to secure a cover or boot, as taught by Corbett, in order to protect the thrust bearing from external elements {Corbett [0028]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chambonneau (US 2021/0010538) teaches a suspension thrust bearing device for a strut. Corbett (FR 2,948,066) teaches a roller bearing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614